COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-16-00324-CV
 IN RE: TONY RODRIGUEZ,
                                              '           AN ORIGINAL PROCEEDING
                             Relator.
                                              '               IN MANDAMUS
                                              '


                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County,

Texas, and the Honorable Jesus Rodriguez, Associate Judge, and concludes that Relator=s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2016.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.